NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                               Argued June 13, 2007
                               Decided June 26, 2007

                                      Before

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. JOEL M. FLAUM, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3307

UNITED STATES OF AMERICA,                    Appeal from the United States
    Plaintiff-Appellee,                      District Court for the Northern
                                             District of Illinois, Eastern Division.
      v.
                                             No. 05 CR 375
PATRICK HROBOWSKI,
     Defendant-Appellant.                    Samuel Der-Yeghiayan,
                                             Judge.


                                    ORDER

       Patrick Hrobowski was indicted in April 2005 for being a felon in possession
of a handgun, see 18 U.S.C. § 922(g)(1), and knowingly possessing a handgun with
an obliterated serial number, see 18 U.S.C. § 922(k). In March 2006 a jury found
him guilty on both counts. The district court subsequently denied his motions for
acquittal and for a new trial, and sentenced him to 264 months’ imprisonment.
Hrobowski appeals, arguing that the evidence at trial was insufficient to support a
conviction on either count. We affirm.

      We review the following evidence admitted at trial, and all reasonable
inferences that may be drawn from it, in the light most favorable to the
government. United States v. Hendrix, 482 F.3d 962, 966 (7th Cir. 2007); United
No. 06-3307                                                                    Page 2
States v. Romero, 469 F.3d 1139, 1151 (7th Cir. 2006). According to August Palmer,
a heroin addict and lifelong acquaintance of Hrobowski who became a government
witness, Hrobowski possessed the handgun in question on numerous occasions
while he was living with Palmer in September 2004. Palmer and two of
Hrobowski’s relatives testified that on September 6 they drove to Hrobowski’s
girlfriend’s house to pick him up for a party. Officer Dwayne Wheeler of the
Maywood Police Department testified that he happened to be conducting
undercover surveillance of the same house because it was a suspected site of drug
use and sales. All the eyewitnesses agreed that Palmer went into the house and
returned with Hrobowski. Officer Wheeler recognized Hrobowski and knew he was
a felon; his criminal history was also stipulated to at trial.

       When he emerged from the house, Hrobowski did not yet have a gun with
him. But he promptly sent Palmer back inside to retrieve clothes of his that were
sitting on a chair in the bedroom. According to Palmer, the clothes included a pair
of jeans that had a gun sticking out of a pocket, and he immediately recognized the
gun as the one Hrobowski routinely carried with him. Palmer collected the clothes
with the gun and took them outside to Hrobowski. Officer Wheeler saw Palmer
carrying a pair of jeans with a handgun sticking out of the pocket. All eyewitnesses
agreed that Hrobowski took the jeans from Palmer, though his two relatives in the
car denied seeing the gun. Hrobowski and Palmer got into the car with the others
and drove away.

        Officer Wheeler pursued Hrobowski. He followed the car and called for
backup on the main dispatch radio channel. He and his two backup officers
testified that they then switched to an alternate radio channel and Officer Wheeler
informed them that they were going to conduct a felony stop involving a handgun.
Palmer testified that when Hrobowski saw the officers flash their emergency lights,
he handed the gun to Palmer and told him to run with it once the car stopped.
Palmer refused. All three officers confirmed that when they stopped the car, they
ordered everyone’s hands in the air, but Hrobowski instead reached down toward
the floor. When the officers removed the passengers from the car, they found the
jeans and the loaded handgun on the floor where Hrobowski had been reaching.
The officers arrested Hrobowski.

      A firearms expert determined that all three serial numbers on the handgun
had been intentionally obliterated, but he was able to recover them with the use of
an acid-etching process. A special agent from the Bureau of Alcohol, Tobacco,
Firearms, and Explosives determined that the handgun was manufactured in
Argentina.

       Hrobowski argues on appeal that his conviction was not supported by
sufficient evidence. He claims that Palmer is not a credible witness because of his
No. 06-3307                                                                      Page 3
continued heroin addiction, his interest in not being prosecuted in exchange for his
testimony, and the inconsistencies between his trial testimony and his grand jury
testimony. He adds that the testimony of the officers was inconsistent, exposed a
botched investigation, and revealed that they never actually saw Hrobowski with a
gun, making their testimony unworthy of admission to a jury.

       Hrobowski bears a “heavy burden” to show that no rational trier of fact could
find the essential elements of the crime beyond a reasonable doubt based on the
evidence in the record. Hendrix, 482 F.3d at 966; Romero, 469 F.3d at 1151. When
reviewing the sufficiency of the evidence, we will not second-guess a jury’s credibility
determinations absent exceptional circumstances: when it was physically impossible
for a witness to have observed what he claims occurred or when it is impossible
under the laws of nature for that occurrence to have taken place at all. United
States v. Radziszewski, 474 F.3d 480, 485 (7th Cir. 2007).

       None of the factual questions identified by Hrobowski undermine the
sufficiency of the evidence against him. All his arguments are merely attacks upon
the credibility of the witnesses, and none of his attacks approach the demanding
standard required to reconsider their credibility. See Radziszewski, 474 F.3d at 485.
He points out, for instance, that Officer Wheeler misidentified the color of the car
carrying Hrobowski as grey instead of green, and reported a license plate number
that was incorrect by one digit. He calls into question whether the officers ever saw
Hrobowski with a gun, because Officer Wheeler’s initial call for backup on the
recorded dispatch channel did not mention a gun. Officer Wheeler supposedly
informed the other officers of the gun only on an unrecorded radio channel.
Moreover, a member of Hrobowski’s family testified that she saw Officer Wheeler
driving in his vehicle at the time he claimed to be conducting surveillance, and she
disputed his account of how the pursuit began. Also, some testimony suggested that
Palmer handed Hrobowski the jeans inside the car, where Officer Wheeler could not
have seen Hrobowski accept the gun.

       While Hrobowski may interpret the evidence to show that the prosecution’s
case is based on untruths, we cannot accept his speculative arguments over the
jury’s own credibility determinations. See United States v. Humphreys, 468 F.3d
1051, 1053 (7th Cir. 2006). Hrobowski had the opportunity at trial to attack the
credibility of the government’s witnesses, and he did so. Those attacks simply did
not persuade the jury.

                                                                           AFFIRMED.